EXHIBIT 10.1
FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT
     This FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
dated as of March 10, 2010, by and among Myriad Pharmaceuticals, Inc., a
Delaware corporation (“Parent”), Javelin Pharmaceuticals, Inc., a Delaware
corporation (the “Company”) and Innovative Drug Delivery Systems, Inc., a
Delaware corporation (the “Subsidiary”). The Company and the Subsidiary are
sometimes referred to individually as a “Borrower” and collectively as the
“Borrowers.”
Recitals
     A. Parent and the Borrowers are parties to that certain Loan and Security
Agreement dated as of December 18, 2009 (as may be so amended, restated, or
otherwise modified, the “Agreement”), pursuant to which Parent has, among other
things, made funds available to the Borrowers in an aggregate principal amount
of $6,000,000, which is evidenced by a Secured Promissory Note dated as of
December 18, 2009 in the stated principal amount of $6,000,000 (the “Original
Note”). Capitalized terms used in this Amendment that are not otherwise defined
herein shall have the meanings respectively ascribed to them in the Agreement,
as amended by this Amendment.
     B. In connection with the Merger Agreement and pursuant to the Agreement,
Parent has made loans to the Borrowers in the aggregate principal amount of
$6,000,000, upon the terms and subject to the conditions set forth in the
Agreement.
     C. The Borrowers have requested and Parent has agreed to provide additional
loans to the Borrowers upon the terms and conditions set forth in this
Amendment.
     D. The parties therefore desire to amend the Agreement and certain related
documents in accordance with the terms of this Amendment.
     NOW, THEREFORE, the parties agree as follows:
     1. Amendments to Agreement.
          1.1 Section 1.
               (a) Section 1 of the Agreement is hereby amended by amending and
restating the following defined terms to read in their entirety as follows:

 



--------------------------------------------------------------------------------



 



          (i) “‘Maximum Loan Amount’ means $8,500,000; provided, however, that
$500,000 of such funds may only be used by the Borrowers for Market Development
Initiatives.”
          (b) The following new definitions are hereby added to Section 1 as
follows:
          (i) “‘Amendment’ means that certain First Amendment to Loan and
Security Agreement dated as of March 10, 2010, by and among Parent and the
Borrowers.”
          (ii) “‘Market Development Initiatives’ means commercial initiatives
and activities, as set forth on Schedule A hereto, related to Dyloject, the
Company’s drug candidate for which a new drug application has been filed with
and accepted for formal review by the U.S. Food and Drug Administration. At the
Company’s request, Parent will assist the Company in the design, planning,
negotiation and implementation of the Market Development Initiatives.”
          (iii) “‘Market Development Initiative Funds’ means the amount of any
Loans (as defined below) used for Market Development Initiatives in an amount
not to exceed $500,000.”
          (iv) “‘Note’ means collectively, the Original Note and the New Note.”
     1.2 Section 2. Section 2 of the Agreement is hereby amended as follows:
          (a) Section 2.1 of the Agreement is hereby amended and restated to
read in its entirety as follows:
           “2.1 Bridge Loans. Subject to the terms and conditions hereinafter
set forth, upon written request of the Company given at least three (3) Business
Days prior to the date on which the Borrowers seek a loan from Parent, which
date shall be specified in such written request, Parent will make loans (each a
“Loan” and collectively, the “Loans”) to the Borrowers from time to time in an
amount not to exceed $2,000,000 per month; provided, however, that (i) the
aggregate original principal of all Loans to be made hereunder shall not exceed
the Maximum Loan Amount, (ii) $2,000,000 of the Maximum Loan Amount may not be
loaned until after March 31, 2010, and (iii) and no Loans shall be made after
April 30, 2010. Notwithstanding, anything contained herein to the contrary,
Loans used for Market Development Initiatives shall be available to Borrowers,
subject to the terms and conditions set forth herein, immediately following the
date of this Amendment until the earlier of (a) the date of termination of the
Merger Agreement and (b) April 30, 2010.”
          (b) Section 2.2 of the Agreement is hereby amended and restated to
read in its entirety as follows:
          “2.2 Note. The Loans shall be evidenced by the Original Note and that
certain Secured Promissory Note dated of even date herewith made by Borrowers
and payable to

2



--------------------------------------------------------------------------------



 



the order of the Parent in the maximum, principal amount of $2,500,000, in the
form attached hereto as Exhibit B (the “New Note”). Each Borrower hereby
irrevocably authorizes Parent to make or cause to be made, on a schedule
attached to the Original Note or the New Note, as applicable, or on the books of
Parent, at or following the time of making each loan and of receiving any
payment of principal balance of the Loans the designation of the amount of such
Loan and payment. The amount so noted shall constitute prima facie evidence as
to the amount owed by the Borrowers with respect to the principal amount of the
Loans. Failure of Parent to make any such notation shall not, however, affect
any obligation of the Borrowers or any right of Parent hereunder or under the
Note.”
               (c) Section 2.4 of the Agreement is hereby amended and restated
to read in its entirety as follows:
               “2.4 Payment of Principal and Interest. The principal amount of
the Loans (other than the Market Development Initiative Funds, including any
interest thereon), all accrued interest thereon and all other amounts due under
this Agreement and the other Note Documents shall be repaid in full on the first
to occur of (a) the Closing Date, (b) if the Merger Agreement is terminated
pursuant to Section 10.01(h) or Section 10.01(i) thereof, two (2) Business Days
following the Termination Date, provided, however, that if a Termination Fee
and/or Parent Stipulated Expenses shall be payable under Section 10.03(b) of the
Merger Agreement within 90 days of termination of the Merger Agreement, then the
two (2) Business Days referred to in this clause (b) shall be extended to ninety
(90) days following the Termination Date, (c) if the Merger Agreement is
terminated pursuant to any other subsection of Section 10.01 thereof (other than
Sections 10.01(h) or 10.01(i)), ninety (90) days following the Termination Date
or (d) acceleration as provided in Section 8.1 below. The principal amount of
the Loans relating to the Market Development Market Development Initiative
Funds, including any interest thereon, shall be repaid in full if the Merger
Agreement is terminated pursuant to Section 10.01(h)(iii), Section 10.01(h)(v)
or Section 10.01(i) thereof and otherwise the Borrowers shall have no obligation
to repay the Loans relating to the Market Development Initiative Funds or any
interest or other amounts owed thereon. The Borrowers may, at any time and from
time to time, prepay the Loans in whole or in part without premium or penalty
upon at least three (3) Business Days’ prior written notice to the Parent.”
               (d) Section 2.5 of the Agreement is hereby amended by adding the
language “(other than any Loans relating to the Market Development Initiative
Funds and any interest thereon unless the Merger Agreement is terminated
pursuant to Section 10.01(h)(iii), Section 10.01(h)(v) or Section 10.01(i)
thereof)” after the word “Loans”.
          1.3 Exhibit C. The Form of Advance Certificate is hereby amended and
restated to read in its entirety as set forth on Exhibit C hereto.
     2. Limitation. The amendments set forth in this Amendment shall be limited
precisely as written and shall not be deemed (a) to be a waiver or modification
of any other term or condition of the Agreement or of any other instrument or
agreement referred to therein or to prejudice any right or remedy which Parent
may now have or may have in the future under or in

3



--------------------------------------------------------------------------------



 



connection with the Agreement or any instrument or agreement referred to
therein; or (b) to be a consent to any future amendment or modification or
waiver to any instrument or agreement the execution and delivery of which is
consented to hereby, or to any waiver of any of the provisions thereof. Except
as expressly amended hereby, the Agreement shall continue in full force and
effect and is hereby ratified and confirmed.
     3. Effectiveness. This Amendment shall become effective upon the
satisfaction of the following conditions precedent:
          (a) Parent shall have received this Amendment, fully executed by each
Borrower;
          (b) The Company shall have received this Amendment, fully executed by
Parent; and
          (c) The Borrowers shall have duly executed and delivered the New Note
to Parent.
     4. General Provisions.
          4.1 Counterparts. This Amendment may be executed and delivered
(including by facsimile transmission) in two or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.
          4.2 Headings. The descriptive headings contained in this Amendment are
included for convenience of reference only and shall not affect in any way the
meaning or interpretation of this Agreement.
[Remainder of Page Intentionally Left Blank]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as a sealed instrument as of the date first above written.

                              Witnessed by:                                
MYRIAD PHARMACEUTICALS, INC.                
 
                           
/s/ Andrew Gibbs
      By:   /s/ Adrian N. Hobden                
 
                            Name: Andrew Gibbs       Name: Adrian N. Hobden    
        Title: President and Chief Executive Officer
 
                           
Witnessed by:
                                    JAVELIN PHARMACEUTICALS, INC.              
 
 
                           
/s/ Frederick E. Pierce, II
      By:   /s/ Martin J. Driscoll                
 
                            Name: Frederick E. Pierce, II       Name: Martin J.
Driscoll             Title: Chief Executive Officer
 
                            Witnessed by:       INNOVATIVE DRUG DELIVERY
SYSTEMS, INC.                
 
                           
/s/ Frederick E. Pierce, II
      By:   /s/ Martin J. Driscoll                
 
                           
Name: Frederick E. Pierce, II
          Name: Martin J. Driscoll                
 
          Title: President and Chief Executive Officer                

5



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF SECURED PROMISSORY NOTE

      $2,500,000   March 10, 2010

     FOR VALUE RECEIVED, the undersigned Javelin Pharmaceuticals, Inc., a
Delaware corporation (the “Company”) and Innovative Drug Delivery Systems, Inc.,
a Delaware corporation (the “Subsidiary”) (the Company and the Subsidiary
collectively, the “Borrowers”) hereby promise to pay to Myriad Pharmaceuticals,
Inc. or its registered assigns (the “Holder”), in accordance with the provisions
of the Agreement (as hereinafter defined), the principal amount of $2,500,000 or
such amount as is advanced from time to time by the Holder to the Borrowers
under that certain Loan and Security Agreement, dated as of December 18, 2009,
as amended on March 10, 2010 (as amended, restated, extended, supplemented or
otherwise modified in writing and in effect from time to time, the “Agreement”),
among the Borrowers and the Holder. Capitalized terms used herein without
definition shall have the respective meanings provided therefor in the
Agreement.
     The Company promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rate and at such times as provided in the Agreement. All payments
of principal and interest shall be made to the Holder in Dollars in immediately
available funds.
     This Secured Promissory Note is the New Note referred to in the Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein. This Note is secured by
the Collateral. Upon the occurrence and continuation of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Note shall become, or may be declared to be, immediately due and payable
all as provided in the Agreement and subject to the terms thereof.
     The Borrowers hereby waive diligence, presentment, protest and demand and
notice of protest, demand, dishonor and non-payment of this Note. Each
Borrower’s obligation hereunder is joint and several as provided in the
Agreement.
     THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF
THE STATE OF DELAWARE.

                      Witnessed:       JAVELIN PHARMACEUTICALS, INC.
 
                   
 
      By:            
 
                   
Name:
          Name: Martin J. Driscoll        
 
          Title: Chief Executive Officer        

6



--------------------------------------------------------------------------------



 



                      Witnessed:       INNOVATIVE DRUG DELIVERY SYSTEMS, INC.
 
                   
 
      By:            
 
                   
Name:
          Name: Martin J. Driscoll                     Title:        

7



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF ADVANCE CERTIFICATE
     Reference is hereby made to that certain Loan and Security Agreement dated
as of December 18, 2009, as amended on March 10, 2010, by and among Myriad
Pharmaceuticals, Inc., Javelin Pharmaceuticals, Inc. and Innovative Drug
Delivery Systems, Inc. (the “Loan Agreement”). Capitalized terms used herein
that are not otherwise defined herein shall have the meanings respectively
ascribed to them in the Loan Agreement. Pursuant to the Loan Agreement, the
undersigned hereby state as follows:
     1. The Borrowers request that a Loan in the amount of $                 be
made to the Borrowers on                     . The Borrowers certify that
attached hereto as Exhibit A is a reasonably detailed summary of the Borrowers’
intended use of the proceeds of the Loan.
     2. The Borrowers hereby represent and warrant as of the date of this
Advance Certificate, which statements are and shall be correct and complete as
of the date hereof and on the date the Loan is made after giving effect to such
Loan:
          (a) the Merger Agreement has not been terminated for any reason;
          (b) all statements, representations and warranties of the Borrowers
made in the Loan Agreement are correct and complete in all material respects;
provided, however, that such materiality qualifier shall not apply to any
statements, representations and warranties in the Loan Agreement that are
already qualified by materiality;
          (c) each Borrower is in full compliance with all of the provisions of
the Note Documents;
          (d) the Company has not have received a Company Acquisition Proposal
(that was not solicited in violation of Section 8.03(a) of the Merger Agreement)
following which Parent has requested that the Company Board reaffirm its
approval and recommendation of the Merger and the Merger Agreement; and
          (e) no Event of Default under Section 7.3 of the Loan Agreement has
occurred.
     Executed as a sealed instrument as of                               .

            JAVELIN PHARMACEUTICALS, INC.
      By:           Name:           Title:           INNOVATIVE DRUG DELIVERY
SYSTEMS, INC.
      By:           Name:           Title:      

8



--------------------------------------------------------------------------------



 



         

SCHEDULE A
Market Development Initiatives
“Commercial Initiatives” shall include the following commercial initiatives and
activities:

  •   planning, preparation, sponsorship and implementation of continuing
medical education programs;     •   planning, preparation, sponsorship and
implementation of an anesthesiology medical advisory board meeting and a
pharmacy advisory board meeting; and     •   selection and engagement of
qualified professional services or consultants to engage in activities related
to:

  •   market research;     •   sales force planning and training support;     •
  ad agency search and selection;     •   national accounts support;     •  
supply chain and 3rd party logistics planning;     •   manufacturing site
audits; and     •   medical affairs.

9